Opinión disidente emitida por el
Juez Asociado Señor Hernández Denton,
a la cual se unen la Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Alonso Alonso.
Mediante la utilización de una ficción jurídica, una mayoría de este Tribunal revoca nuestros precedentes y enmienda sustancialmente la Regla 47 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Por considerar que no tenemos jurisdicción para adjudi-car la controversia del caso de autos, disentimos de la opinión del Tribunal.
I — <
Para evaluar adecuadamente el impedimento jurisdiccional identificado, veamos el azaroso trámite procesal por el cual ha atravesado el presente caso, según surge de los autos originales elevados sua sponte por este Tribunal y de los expedientes del recurso ante nos.
El 20 de septiembre de 1982, la Sra. Marta Villanueva presentó en la Sala de San Juan del Tribunal Superior una acción civil en daños y perjuicios contra el coronel Catalino Hernández Class, los policías Oseas Torréns Castro y Raúl Maldonado Coreano, el Sr. Rafael González Méndez y contra el periódico El Vocero de Puerto Rico (El Vocero). En síntesis, la demandante *658alegó que los policías demandados suministraron al periódico, con ánimo de exponerla al escándalo público, información relacionada con unos delitos alegadamente cometidos por ella. Al periódico El Vocero le reclamó haber publicado información libelosa y a los demandados Hernández Class y González Méndez les imputó persecución maliciosa.
Después de múltiples prórrogas, reconvenciones, contestacio-nes, enmiendas, cambios de representación legal, una moción de desestimación y/o de sentencia sumaria presentada por El Vocero, y luego de que concluyera el descubrimiento de prueba, se señaló vista en su fondo para el 23 de febrero de 1988, o sea, casi seis (6) años después de haberse iniciado el pleito. Dicha vista fue transferida en tres (3) ocasiones posteriores hasta que finalmente se señaló para el 13 de diciembre de 1988. Esta vez el juez aclaró que no sería pospuesta.
Sin embargo, un mes antes de la vista, El Vocero presentó una segunda moción de sentencia sumaria que fue declarada sin lugar. Nuevamente el tribunal se vio en la obligación de posponer el señalamiento porque El Vocero adujo que revisaría mediante certiorari en este Tribunal la Orden de 28 de noviembre de 1988 que denegaba la sentencia sumaria.
El 8 de diciembre de 1988, con votación dividida, declaramos sin lugar el recurso de certiorari presentado. (1) No obstante, el 19 de enero de 1989 reconsideramos nuestro anterior dictamen y concedimos término a la parte demandante recurrida para que mostrara causa por la cual no debíamos “reconsiderar y dejar sin efecto la Resolución emitida con fecha de 8 de diciembre de 1988, mediante la cual se negó la expedición del auto de certiorari”. La parte demandante compareció el 13 de marzo de 1989.
Mientras tanto, en ausencia de una orden de este Tribunal que paralizara los trámites en el foro de instancia, el 2 de mayo de *6591989 el Tribunal Superior reséñalo la vista para 23 y 24 de octubre de 1989, con apercibimiento de que el caso no sería suspendido. También advirtió que se le impondrían sanciones severas a la parte que no compareciera o adujera que no estaba preparada. Sin embargo, a dicha vista sólo compareció la representación legal del Estado. Ni la parte demandante ni El Vocero compareció. De la Minuta de 23 de octubre de 1989 se desprende que el tribunal de instancia dictó en corte abierta la sentencia siguiente:
En el día de hoy no ha comparecido la parte demandante ni su abogado, tampoco ha comparecido el codemandado El Vocero de Puerto Rico ni su representación legal, Lie. Juan R. Marchand.
En virtud de lo ordenado el 2 de mayo de 1989 y no habiendo comparecido la parte demandante ni el abogado del codemandado El Vocero de Puerto Rico, el Tribunal ordena el archivo del caso por falta de interés no habiéndose excusado ninguno de los demandan-tes ni su abogado.
El 28 de noviembre de 1989 se redujo a escrito la sentencia dictada y el 29 de noviembre de 1989 se notificó. La parte demandante solicitó reconsideración de la sentencia el 13 de diciembre del mismo año. En la misma intentó justificar las razones de su incomparecencia. Como el tribunal de instancia no consideró la moción de reconsideración dentro del término de diez (10) días, la misma —por virtud de lo establecido en la Regla 47 de Procedimiento Civil, supra— se considera que fue denegada de plano.
Por ser el Estado una de las partes, el término para recurrir a este Tribunal era de sesenta (60) días, contados a partir del archivo en autos de una copia de la notificación de la sentencia. Regla 53.1(b) de Procedimiento Civil, 32 L.P.R.A. Ap. III. Como la parte demandante no recurrió ante nos dentro de este término, la sentencia advino final y firme el 29 de enero de 1990.
Sin embargo, el 23 de febrero de 1990, a los ochenta y seis (86) días de haberse archivado en autos la sentencia, el tribunal de instancia acogió la moción de reconsideración y dejó sin efecto la sentencia mediante una orden notificada el 2 de marzo de ese año.
De esta resolución El Vocero solicitó reconsideración. El 23 de abril de 1990 el tribunal la declaró sin lugar. No recurrió ante este *660Foro. Expuestos los hechos y el trámite procesal, estudiemos el derecho aplicable.
I — ( J — <
Contrario a la norma general en el derecho de que los remedios obtenidos en el foro judicial hay que solicitarlos antes de entender en cualquier controversia jurídica, los tribunales tene-mos el deber y la ineludible obligación de examinar si tenemos jurisdicción para así proceder. Soc. de Gananciales v. A.F.F., 108 D.P.R. 644 (1979). Debemos advertir que el término “jurisdicción” significa el poder o la autoridad de un tribunal para adjudicar un caso o controversia y que es fundamental a la validez de un procedimiento judicial:
(1) La ausencia de jurisdicción envuelve un defecto radical que implica la nulidad absoluta de una sentencia ....
(2) El poder jurisdiccional es esencial a la validez de los procedi-mientos, y no puede ser renunciado por las partes. . . . Rodríguez v. Registrador, 75 D.P.R. 712, 718 (1953).
Al amparo de este precepto, nos corresponde siempre ser los guardianes de nuestra jurisdicción, no siendo óbice para ello el hecho de que la cuestión no se nos haya planteado. López Rivera v. Autoridad Fuentes Fluviales, 89 D.P.R. 414 (1963), citado con aprobación en Gobernador de P.R. v. Alcalde de Juncos, 121 D.P.R. 522 (1988). En el caso particular de los foros apelativos, nos corresponde examinar no solamente si tenemos jurisdicción para resolver la controversia sometida, sino también si los tribunales de instancia tenían jurisdicción sobre la materia. 2 Fed. Proc., L. Ed. See. 3:646.
Distinto a las cuestiones de jurisdicción sobre la persona, la jurisdicción sobre la materia no se le puede otorgar al tribunal por las partes. Si se carece de jurisdicción sobre la materia, se dan las “consecuencias inexorablemente fatales” de que el tribunal está impedido de entender en él y sus dictámenes son nulos. No olvidemos que la jurisdicción “solo puede conferirla la ley y nunca los litigantes”. Román v. Corte Mpal., 59 D.P.R. 482, 486 (1941). *661En otras palabras, la falta de jurisdicción no es susceptible de ser subsanada. Rodríguez v. Registrador, supra, pág. 718.
En E.L.A. v. Aguayo, 80 D.P.R. 552, 559 (1958), ratificamos que los tribunales tenían la “facultad inherente y el deber ... de investigar, en las ocasiones necesarias, las circunstancias en las cuales se originan y desarrollan los litigios”. (2)
Recientemente, el Tribunal Supremo federal reafirmó este principio fundamental al resolver lo siguiente:
“[C]ada corte federal apelativa tiene una especial obligación de ‘asegurarse no sólo de su propia jurisdicción, sino también de la jurisdicción de los tribunales inferiores en un caso bajo revisión,’ aun cuando las partes estén dispuestas a concederla. Mitchell v. Maurer, 293 U.S. 237, 244 (1934). Véase Juidice v. Vail, 430 U.S. 327 (1977) .... ‘Y si el expediente revela que el tribunal inferior carecía de jurisdicción esta corte tomará conocimiento del defecto aunque las partes no lo planteen.’” (Traducción nuestra.) Bender v. Williamsport Area School Dist., 475 U.S. 534, 541 (1986).
Frocede, por ende, que resolvamos en primer término si tenemos jurisdicción para resolver la controversia presentada por el El Vocero mediante el recurso de certiorari.
I — I H-4
El auto de certiorari, gobernado por los Arts. 670 y 671 del Código de Enjuiciamento Civil, 32 L.P.R.A. sees. 3491 y 3492, se ha definido de. la forma siguiente:
El auto de certiorari es un auto expedido por un tribunal superior a otro inferior, por el cual se exige del último la remisión al primero *662de una copia certificada de las diligencias pendientes en el tribunal inferior o los autos de alguna causa ya terminada, en aquellos casos en que el procedimiento adoptado no esté de acuerdo con las prescripciones de la ley, y con objeto de terminar los procedimientos cuando el tribunal inferior rehusare hacerlo fundado en bases erróneas. Art. 670 del Código de Enjuiciamiento Civil, supra.
El procedimiento para presentar dicho recurso está regido por las Reglas 21, 22 y 23 del Reglamento del Tribunal Supremo de Puerto Rico, 4 L.P.R.A. Ap. I-A.
A diferencia del escrito de apelación o de la solicitud de revisión, la presentación del recurso de certiorari no suspende los procedimientos en el tribunal de instancia —J.A. Cuevas Segarra, Práctica Procesal Puetrorriqueña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1983, Vol. II, pág. 312— a menos que este Tribunal así lo ordene en auxilio de su jurisdicción. Es una vez que se expide el auto de certiorari que se paralizan todos los procedimientos en el tribunal de instancia que pudieran afectar nuestra jurisdicción sobre el asunto planteado en el recurso. Véase, además, Vda. de Carmona v. Carmona, 93 D.P.R. 140 (1966).
En el caso de autos, este Tribunal nunca expidió el auto de certiorari. De hecho, inicialmente este Tribunal denegó el recurso solicitado y no fue hasta la etapa de reconsideración que por primera vez concedimos término a la parte recurrida para mos-trar causa. En esa segunda ocasión tampoco expedimos el auto. La parte recurrida compareció el 13 de marzo de 1989 y hoy expedimos el auto y resolvemos la controversia.
Por lo tanto, a pesar de que El Vocero presentó el certiorari ante nos, como no expedimos el auto ni paralizamos los procedi-mientos en el Tribunal Superior, dicho foro podía continuar los procedimientos y terminar el pleito, como así lo hizo, el 28 de noviembre del pasado año 1989. Una vez advino final y firme la sentencia desestimatoria, el tribunal a quo carecía de jurisdicción para reconsiderar su dictamen y este Tribunal tampoco tiene autoridad para adjudicar la controversia.
Reiteradamente hemos resuelto que los términos para recu-rrir en alzada y solicitar reconsideración de una sentencia son *663jurisdiccionales. Si la parte recurrente no cumple con estos términos, el tribunal deja de tener jurisdicción sobre la materia. Precisamente para impartirle certeza al término para recurrir en alzada es que nuestro ordenamiento procesal provee, a manera de excepción, que dicho término sólo se puede interrumpir por la presentación en tiempo de una moción con la cual se solicitan determinaciones de hechos adicionales (Regla 43.3 de Procedi-miento Civil, 32 L.P.R.A. Ap. III), una moción de nuevo juicio (Regla 48 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill) y una moción de reconsideración debidamente acogida (Regla 47 de Procedimiento Civil, supra).
En cuanto a la moción de reconsideración la Regla 47 de Procedimiento Civil, supra, dispone que:
La parte adversamente afectada por una resolución, orden o sentencia podrá, dentro del término de quince (15) días desde la fecha de la notificación de la resolución u orden o desde la fecha del archivo en los autos de una copia de la notificación de la sentencia, presentar una moción de reconsideración de la resolución, orden o sentencia. El tribunal dentro de los diez (10) días de haberse presentado dicha moción, deberá considerarla. Si la rechazare de plano, el término para apelar o solicitar revisión se considerará como que nunca fue interrumpido. Si se tomare alguna determina-ción en su consideración, el término para apelar o solicitar revisión empezará a contarse desde la fecha en que se archiva en los autos una copia de la notificación de la resolución del tribunal resolviendo definitivamente la moción. Si el tribunal dejare de tomar alguna acción con relación a la moción de reconsideración dentro de los diez (10) días de haber sido presentada, se entenderá que la misma ha sido rechazada de plano.
Cuando el término para recurrir de una sentencia fuere inte-rrumpido en virtud de esta regla, la interrupción beneficiará a cualquier otra parte que se hallare en el pleito.— Enmendada en Agosto 4,1979, Núm. 197, p. 609, art. 1, ef. Agosto 20,1979. (Énfasis suplido.)
Mucho se discutió sobre si los tribunales perdían jurisdicción sobre un caso si los diez (10) días concedidos por las Reglas de Procedimiento Civil transcurrían sin que hubiesen tomado acción. No obstante, desde El Mundo, Inc. v. Tribunal Superior, 92 *664D.P.R. 791, 801 (1965), resolvimos en la negativa. Allí, al conside-rar la antigua Regla 47 (que en lo único que ha variado es en los días que tienen el juez para considerar) dijimos:
. . . [U]na vez presentada en tiempo la moción de reconsideración, y resuelta por el Tribunal declarándola sin lugar de plano, bien por acción afirmativa o bien por inacción dentro de los 5 días de su presentación, el Tribunal no queda privado de su facultad para reconsiderar esa actuación suya si considera que en realidad la moción de reconsideración plantea una cuestión sustancial y meri-toria y que en bien de la justicia debe señalar una vista para oir a las partes, siempre que ya no se le haya privado de jurisdicción por razón de haberse interpuesto contra la sentencia un recurso de apelación o de revisión o no haya expirado el término para interponer dichos recursos. (Énfasis suplido.) Véase, también, Torres Torres v. Tribunal Superior, 101 D.ER. 277 (1973).
Además, en Suárez v. Flamingo Homes, Inc., 102 D.P.R. 664, 669 (1974), resolvimos que luego de expirado el término que tiene el tribunal para considerar la moción de reconsideración —cinco (5) días bajo la anterior Regla 47, diez (10) días bajo la actual— éste puede “señalar la moción para vista; o decretar ‘no ha lugar’ o ‘con lugar’, siempre y cuando no haya pasado en exceso del término de treinta días del archivo en autos de copia de la notificación de la sentencia. Si la señala para vista, el término de apelación o revisión se interrumpe”. (Énfasis en el original.)
Fara darle certeza al término para recurrir en alzada, la Regla 47 de Frocedimiento Civil, supra, establece un término de diez (10) días para que el tribunal de instancia actúe sobre la misma. Bajo el palio de este ordenamiento procesal se han establecido unos términos claros y precisos que permiten a las partes afectadas con un dictamen adverso recurrir oportunamente a esta Curia. Desde la aprobación de nuestro ordenamiento procesal, todas las partes han litigado sus controversias con la seguridad de que hay unos términos claros y precisos para recurrir ante nos.
For otro lado, no procede que invoquemos la Regla 12.1 para la Administración del Tribunal de Primera Instancia del Estado Libre Asociado de Puerto Rico (en adelante Reglas para la Administración de los Tribunales), 4 L.P.R.A. Ap. II-A., para *665justificar que su incumplimiento por los secretarios de las dife-rentes salas del Tribunal de Primera Instancia tiene el efecto de interrumpir el plazo jurisdiccional de la Regla 47 de Procedi-miento Civil, supra, para recurrir a esta Curia y, por ende, enmendar las Reglas de Procedimiento Civil.
En el caso de autos, como el tribunal no acogió la moción de reconsideración durante el término para interponer el recurso de revisión, dicho foro carecía de jurisdicción para actuar sobre el escrito por haber transcurrido más de sesenta (60) días desde el archivo en autos de la sentencia. El pleito, por lo tanto, concluyó con la Sentencia de 28 de noviembre de 1989 que archivaba la demanda por falta de interés.
Nunca hemos permitido que una parte en un litigio descanse en las Reglas de Administración de los Tribunales para evadir los términos claros y precisos de carácter jurisdiccional provistos por las Reglas de Procedimiento Civil, según fueron adoptadas por este Tribunal y aprobadas por la Asamblea Legislativa al amparo de nuestro ordenamiento constitucional. El Art. Y, See. 6 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, ed. 1982, pág. 357, establece la manera en que se aprueban las reglas de evidencia —procedimiento civil y criminal— y concede a la Asamblea Legislativa la facultad de “enmendar, derogar o com-plementar . . . dichas reglas, mediante ley específica a tal efecto”.
La facultad de este Tribunal para adoptar reglas de adminis-tración de los tribunales dispuestas en la See. 7 del Art. Y, Const. E.L.A., supra, no nos concede la autoridad para, a través de estas normas, “enmendar, derogar o complementar” las Reglas de Procedimiento Civil previamente aprobadas mediante el procedi-miento establecido en la Constitución.
Invocar las Reglas de Administración de los Tribunales para permitirle al foro de instancia reconsiderar su dictamen fuera del término provisto por nuestro ordenamiento procesal, también tendrá el efecto de que las partes nunca estarán seguras de que el término para recurrir en alzada ha comenzado a transcurrir. En teoría, el foro de instancia podría reconsiderar, aun en la etapa de *666ejecución, alegando que no le trajeron la moción a su atención hasta ese momento.
Precisamente, por ser éste un sistema de derecho rogado, las Reglas de Procedimiento Civil imponen a la parte que solicita la reconsideración el deber de recurrir en alzada, dentro del término provisto por ley, si el juez no actúa dentro de los diez (10) días de la presentación de la moción de la reconsideración.
Tampoco procede invocar la Regla 49.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, como sustituto del recurso de revisión de una sentencia archivada por falta de interés de la parte demandante. Rodríguez v. Tribunal Superior, 102 D.P.R. 290 (1974). En el caso de autos, la parte demandante sometió una moción de reconsideración en la que aducía como único funda-mento que no se enteró del señalamiento de la vista de 28 de noviembre. Su escrito no constituye una petición al amparo de la Regla 49.2 de Procedimiento Civil, supra. Por su parte, el foro de instancia consideró el escrito como una moción de reconsideración y no como una moción al amparo de la Regla 49.2, supra. Si este Tribunal, en aras de emitir un pronunciamiento sobre una contro-versia que se tornó académica, considera el escrito de reconsideración sometido en este caso como una moción al amparo de la Regla 49.2, supra, estaríamos por fíat judicial derogando la Regla 47 de Procedimiento Civil, supra, ignorando así los precep-tos rectores de certeza y de precisión en los términos apelativos que contiene nuestro ordenamiento procesal.
Aunque en Sucn. Bravo v. Srio. de Hacienda, 106 D.P.R. 672 (1978), permitimos que la parte perdidosa invocase la Regla 49.2 de Procedimiento Civil, supra, para corregir “un error a todas luces injusto”, en este caso la situación procesal era totalmente diferente. En primer lugar, a diferencia del caso de autos, allí los demandantes en efecto presentaron una moción al amparo de la referida Regla 49.2. En segundo lugar, nuestros pronunciamientos en ese caso perseguían el propósito de reabrir un pleito ya adjudicado para que el tribunal de instancia dilucidara en vista plenaria la prueba de las partes y lo resolviese en sus méritos. De *667esa manera las partes tuvieron una nueva oportunidad de ser oídas por el tribunal.
El dictamen que hoy emite este Tribunal no tiene el propósito de revocar la sentencia recurrida ni de asegurar que el pleito se resuelva en sus méritos en el Tribunal Superior. Todo lo contrario. Al igual que el foro de instancia, la decisión del Tribunal desestima la demanda incoada contra El Vocero al resolver que procedía una sentencia sumaria a favor del periódico. Para todas las partes ante nos, el resultado es el mismo que el de la sentencia dictada por el Tribunal Superior el 28 de noviembre de 1989. En estas circuns-tancias, ¿cuál es el propósito de la opinión emitida por este Tribunal? ¿No constituyen los pronunciamientos del Tribunal una opinión consultiva vedada desde E.L.A. v. Aguayo, supra, y Hernández Agosto v. Betancourt, 118 D.P.R. 79 (1986)?
IV
Examinado el trasfondo doctrinal y fáctico anterior, procede el análisis del efecto que tiene la ausencia de jurisdicción del Tribunal Superior en este caso sobre la petición de certiorari ante nos, en la que se cuestiona una resolución interlocutoria. Inde-pendientemente de nuestra inclinación original a que el foro de instancia debió haber desestimado la demanda mediante senten-cia sumaria, una vez advino final y firme la sentencia desestimatoria, carecemos de jurisdicción para resolver la contro-versia expuesta en el certiorari presentado por el periódico.
En Suárez v. Flamingo Homes, Inc., supra, pág. 669, ante una situación donde el juez de instancia emitió un “no ha lugar” luego de pasado el término para revisar, dijimos que:
El hecho de que el juez de instancia diera un “no ha lugar” a la moción de reconsideración, luego de pasado el término para apelar, no nos da jurisdicción, pues dicha actuación se llevó a cabo cuando el tribunal de instancia ya no tenía jurisdicción, sobre el presente caso. (Énfasis suplido.)
Como el recurso presentado en el caso de autos no interrum-pió los procedimientos en instancia y éstos continuaron, llegando *668hasta su fin el pleito con una sentencia final y firme, este caso concluyó hace un (1) año. No tenemos jurisdicción para resolver el asunto interlocutorio que origina el “certiorari” y debemos abstenernos de considerar las controversias planteadas en el recurso.
En el caso de autos, no cabe duda de que la moción llegó tardíamente a manos del juez. Sin embargo, ¿relevaba este hecho a los peticionarios de su deber ineludible, ante un término jurisdiccional, de recurrir en alzada si a los diez (10) días el tribunal no tomaba acción sobre la moción de reconsideración? ¿Les permitía este hecho cruzarse de brazos e ignorar el mandato expreso de ley de que su moción había sido rechazada de plano? Creemos que no. Independientemente de las razones que tuviera el Tribunal Superior para no considerar la reconsideración, si a los diez (10) días de su presentación no se tomó acción alguna sobre ella, los peticionarios tenían que considerarla denegada de plano, con todas las consecuencias que esto entraña. Procedía entonces que recurrieran ante esta Curia dentro del término jurisdiccional para solicitar revisión.
La interpretación que hoy hace el Tribunal milita en contra del sabio mecanismo de denegatoria de plano prescrito por las reglas. Resolver que el hecho de que la moción de reconsideración fue llevada tardíamente a manos del juez tiene la consecuencia de hacer que el término de diez (10) días que establece la Regla 47 de Procedimiento Civil, supra, no empiece a transcurrir, es elaborar una ficción jurídica insostenible mediante una interpretación que ignora la intención y el propósito de dicha regla y el mandato expreso de que ésta ha de ser interpretada de forma tal que se logre justicia rápida y económica. Regla 1 de Procedimiento Civil, 32 L.P.R.A. Ap. III. La certeza requerida por el ordenamiento procesal impide que le restemos finalidad a los procedimientos judiciales. La posición de la mayoría supone, además, que los peticionarios sabían que la moción no había llegado a manos del juez y por eso ignoraron el término de diez (10) días. No podemos refrendar una interpretación judicial que premia la displicencia e inobservancia de disposiciones procesales claras e inequívocas ni *669que pretende desde este estrado apelativo subsanar los problemas administrativos de la Secretaría del foro de instancia.
Ya desde el 1942 habíamos resuelto que al solicitar la reconsideración la parte lo hace a riesgo de perder su derecho de apelación por expiración del término estatutario si su moción es rechazada de plano. Marcano v. Marcano, 60 D.P.R. 351, 352 (1942).(3) En Suárez v. Flamingo Homes, Inc., supra, págs. 666-667, al expresarnos sobre el término que entonces establecía la Regla 47 de Procedimiento Civil, supra, para que se entendiese rechazada de plano la moción de reconsideración, dijimos:
. : . “el término de 5 días dentro del cual la corte ‘deberá resolver’ la moción de reconsideración, no es un término fatal de carácter jurisdiccional y sí puramente directivo,” no quiere decir que el tribunal de instancia podía actuar, ya bien sea señalando la moción o declarándola con lugar y sin lugar, luego de pasados los 30 días del archivo en autos de una copia de la notificación de la sentencia, porque actuaría sin jurisdicción.
La única protección que tiene una parte contra el riesgo de que transcurra el término jurisdiccional que establece la Regla 53 de Procedimiento Civil, 32 L.P.R.A. Ap. III, para apelar o revisar una sentencia luego de haber presentado una moción de reconsideración, es presentar su escrito de apelación o revisión a tiempo sin esperar a que el tribunal actúe sobre dicha moción. La experiencia ha refrendado la sabiduría de esta norma procesal que hoy la mayoría del Tribunal socava. Tampoco nos convence la jurisprudencia citada por la mayoría en apoyo de su interpreta-ción flexible del mecanismo de reconsideración.
Los casos Figueroa Rivera v. Tribunal Superior, 85 D.P.R. 82 (1962), y Vda. de Carmona v. Carmona, supra, en nada abonan al pronunciamiento de que, como en este caso la Secretaría fue negligente, “una parte sea despojada de su derecho a revisar una sentencia . . .”. (Énfasis suprimido.) Opinión mayoritaria, pág. 636.
*670En aquellos casos el derecho de las partes afectadas por la decisión adversa estaba subordinado a que el Secretario les notificara a tiempo que la copia de la resolución o sentencia estaba archivada en autos y que, por lo tanto, corría en su contra el plazo para solicitar reconsideración o revisión. Esta no es la situación del caso de autos. Independientemente de lo que hiciera el Secretario en este caso, aunque incumpliera con la Regla 12.1 para la Administración de los Tribunales, supra, los peticionarios estaban obligados a recurrir en alzada dentro del término de treinta (30) días de habérsele notificado el archivo en autos de una copia de la sentencia, a menos que dentro de ese término el tribunal considerase la moción de reconsideración. Es decir, lo que distingue la situación de autos de las controversias suscitadas en la jurisprudencia citada por la mayoría es que en aquellos casos el derecho de las partes a lograr la revisión de la sentencia u obtener remedios postsentencia dependía de que el Secretario cumpliera con su deber ministerial, mientras que en el de autos el ejercicio del derecho a la revisión no dependía de actuación ministerial alguna por parte del Secretario. Por virtud de disposición expresa de ley, la parte sabía el término que tenía para recurrir en alzada y podía optar por ejercer o no este derecho. En el caso de autos optó por no ejercerlo. El condemandado El Vocero tenía a su haber una sentencia final, firme y ejecutable que el foro de instancia no tenía facultad para alterar o dejar sin efecto mediante la consideración tardía de la moción de reconsideración.
La consecuencia última de la interpretación que hoy hace la mayoría de este tribunal de la Regla 47 de Procedimiento Civil, supra, es que el término de diez (10) días para considerar una moción de reconsideración como denegada de plano empieza a correr, no a partir de la presentación de la moción de reconsideración, como claramente prescribe la regla, sino a partir de que el juez de instancia advenga en conocimiento de la existencia de la moción que está pendiente ante el Tribunal. La mayoría elimina la certeza en cuanto a cuándo adviene a ser una sentencia final, firme y ejectuable, y cuándo tiene una parte que presentar escrito de revisión o apelación.
*671Cabe señalar, además, que lo que el tribunal de instancia concedió, mediante la sentencia desestimatoria de 28 de noviem-bre de 1989, es precisamente lo que en su escrito de “certiorari” nos solicita el peticionario El Vocero: la desestimación de la reclamación de libelo y difamación. Lo único que varía, entre la sentencia de instancia y la opinión que hoy suscribe la mayoría de este Tribunal, son los fundamentos. En ambas se desestima la demanda contra El Vocero. Es norma reconocida que la revisión se da contra la sentencia. El Vocero v. Junta de Planificación, 121 D.P.R. 115 (1988); Sánchez v. Eastern Air Lines, Inc., 114 D.P.R. 691, 695 (1983); Collado v. E.L.A., 98 D.P.R. 111, 114 (1969); Rodríguez v. Serra, 90 D.P.R. 776, 777 (1964). La parte favorecida por una sentencia no tiene motivo ni fundamento para solicitar su revisión. Viera v. Comisión Hípica, 81 D.P.R. 707, 720 (1960). Esta es la situación del peticionario El Vocero. Una vez recaída la sentencia desestimatoria, no se justificaba su solicitud. Había ganado su caso.
Considerando el resultado procesal del caso, es jurídicamente impropio expresarnos sobre la procedencia y los méritos de la moción de sentencia sumaria de El Vocero, con la cual solicitaba que el foro de instancia desestimara la acción incoada. En ausencia de jurisdicción, cualquier pronunciamiento de nuestra parte sobre el derecho aplicable al resolver una moción de sentencia sumaria, en un caso de libelo y difamación contra un periódico, constituye una opinión consultiva de este Tribunal vedada expresamente por nuestro ordenamiento. E.L.A. v. Aguayo, supra.
Independientemente de las partes en litigio o la importancia de la cuestión jurídica expuesta en el recurso, debemos evitar ceder a la tentación de emitir pronunciamientos a destiempo cuando no tenemos jurisdicción o cuando no hay un caso o controversia.
Sin embargo, como este Tribunal ha decidido seguir otro curso decisorio, nos vemos en la obligación de disentir de la opinión emitida hoy.
*672A modo de epílogo, este caso ejemplariza la necesidad de que le exijamos a los representantes legales de las partes involucradas en casos presentados ante este Foro que cumplan con su deber de informarle al Tribunal sobre cualquier actividad procesal que pueda afectar nuestra jurisdicción o convertir el recurso ante nos en académico. Como en el caso de autos, este Tribunal emitió únicamente una orden de mostrar causa por la cual no debíamos reconsiderar la resolución que denegaba la petición de certiorari; no se elevaron los autos originales ni se paralizaron los procedi-mientos en el foro de instancia. A modo de excepción, en este caso el Tribunal solicitó sua sponte que se elevaran los autos originales. Al examinarlos nos encontramos que se había desestimado la demanda por falta de interés de la parte demandante y, por ende, carecemos de jurisdicción para adjudicar la controversia origi-nada por la resolución interlocutoria recurrida. No obstante, ninguna de las partes nos informó de los últimos desarrollos procesales en el caso. Era imperativo que las partes comparecie-ran inmediatamente ante nos a informarnos sobre estos extremos.
Deberíamos advertir a la profesión legal que, en futuras ocasiones, este tipo de actuación puede estar sujeta a severas sanciones económicas para así poder subsanar en alguna medida la inversión de tiempo, recursos y energía malgastados por este Tribunal en casos que han concluido.

(1) El texto de la Resolución de 8 de diciembre de 1988 es el siguiente:
“A la solicitud de certiorari, no ha lugar.
“Lo acordó el Tribunal y certifica el señor Secretario General. Los Jueces Asociados Señores Rebollo López y Hernández Denton paralizarían y expedirían. El Juez Asociado Señor Ortiz no intervino.”


(2) Cabe señalar que, aun cuando no se trata de materia jurisdiccional, los tribunales no estamos siempre limitados a adjudicar únicamente las cuestiones expuestas por las partes. En Rodríguez Cruz v. Padilla Ayala, 125 D.P.R. 486, 511-512 (1990), ante una situación sobre la cual no estábamos obligados a expresarnos por no haber sido señalada como error, dijimos:
“No obstante nuestro sistema de derecho ser uno rogado y de carácter adversativo, hemos resuelto que con el propósito de hacer la mejor justicia de que somos capaces, aun cuando la parte recurrente no lo señale o no lo levante como error, este Tribunal entenderá en todas aquellas cuestiones que a su juicio ameritan ser consideradas y resueltas en un recurso. Dávila v. Valdejully, 84 D.P.R. 101 (1961). Ello nos obliga a entender, motu propio, en dicho punto.”


(3) En esta fecha estaba vigente el Art. 292 del Código de Enjuiciamiento Civil, según enmendado por la Ley Núm. 67 de 8 de mayo de 1937 (32 L.P.R.A. ant. see. 1251).